Citation Nr: 1716615	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral hand condition, to include frostbite, arthritis, and residual scar.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from May 1976 to July 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the Board at a December 2015 hearing; a transcript of the hearing is of record.

These matters were previously remanded by the Board in February 2016.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right-hand scar is etiologically related to active service.  

2.  Manifestations of arthritis were not present in service or within one year of service.  

3.  The Veteran's bilateral hand condition is not etiologically related to any incident of active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right-hand scar have been met.  38 U.S.C.A. §§ 1137 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The Veteran's bilateral hand condition was not incurred in or aggravated by active service and did not manifest during service or within one year of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.303, 3.309(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hand condition, to include frostbite, arthritis, and residual scar, as the condition is the result of an in-service injury.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
With regard to the Veteran's right-hand scar, the Board finds service connection is warranted.  The Veteran testified at the December 2015 Board hearing that he injured his right hand in service, requiring stitches.  The Veteran's service treatment records documented a right-hand laceration and a May 1978 separation examination verified a 4-centimeter linear scar on the Veteran's right hand.  An August 2016 VA examination for scars confirmed the current existence of the scar and classified it as secondary to the in-service laceration.  Thus, the three elements of service connection are met, and entitlement to service connection for the right-hand scar is granted.  

Turning to the Veteran's claim for bilateral hand condition, to include frostbite and arthritis, the Board finds service connection is not warranted.  The first element - the existence of a present disability - is met with regard to bilateral arthritis.  August 2016 VA examinations diagnosed degenerative arthritis of the bilateral hands and wrists.  Thus, the first element of service connection is met.  The Board notes that this is the only condition diagnosed in either hand or wrist, excluding the scar discussed above.  Although the Veteran reported frostbite of the bilateral hands in an August 2010 claim, an April 2016 VA examination found no current or past diagnosis of frostbite.  While a lay person is competent to describe symptoms of an illness, he is not competent to render medical opinions, and the Veteran has not provided evidence of his credentials to diagnose a condition such as frostbite.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board therefore gives greater weight to the competent medical finding, and this analysis will only address degenerative arthritis, as it has been diagnosed by a medical professional.  

The second element - an in-service injury - is also established by the record.  The Veteran testified in December 2015 that he injured his hand in service, and this is supported by the service treatment records.  At this juncture, the Board notes that one service treatment record, dated March 29, 1978, states that the Veteran injured his left hand 5 days previously and had the wound cleaned and dressed.  The Board finds this record to be an erroneous reference to the right-hand injury rather than documentation of an additional injury, however, because all other service records from that period - including treatment records from March 23 and 24  and a physical profile record dated March 24 - reference a right-hand laceration only.  Furthermore, the May 1978 separation examination references only a right-hand scar, and the Veteran only testified of an injury to his right hand at the December 2015 hearing.  Thus, the Board finds the evidence weighs clearly against a finding of in-service injury to the left hand as documented in the single service treatment record.

With regard to the third element of service connection, the Board finds the record does not establish a causal relationship between the Veteran's current degenerative arthritis and his service.  The Veteran's service treatment records do not document any treatment for arthritis.  The May 1978 separation examination described the Veteran's upper extremities as normal; a July 1978 medical statement from the Veteran reported that there had been no change in his medical condition since that the May 1978 examination.  In addition, the Veteran denied currently or previously having arthritis. 

Medical records following service do not diagnose arthritis until decades after his separation.  An October 2002 VA medical center (VAMC) history and physical examination noted "[n]o history of arthritis."  Although the Veteran reported arthritis in his hands to VAMC treatment providers (for example, in April 2009 and July 2013), the August 2016 VA examinations of the hands and wrists appear to provide the first diagnosis of arthritis in the hands or wrists by a medical professional.

Furthermore, a September 2016 VA medical opinion found it less likely than not that the Veteran's bilateral hand and wrist arthritis were due to the in-service right-hand laceration and found "no nexus" linking the Veteran's service and his arthritis.  Instead, the VA medical opinion found it more likely that aging caused the Veteran's bilateral hand and wrist arthritis.

In making its decision, the Board has considered the Veteran's statements, including his testimony at the December 2015 hearing regarding his current symptoms.  The Board acknowledges the Veteran's competency to describe features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  A lay person is not competent to opine as to medical etiology or render medical opinions, however, and to the extent the Veteran's statements have offered a medical opinion, the record provides no evidence of  his competence to do so.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, the Board finds the medical evidence outweighs any lay evidence, and service connection is not warranted because a causal connection has not been established.  

The Board acknowledges that arthritis is a chronic disease under 38 C.F.R. § 3.309(a); this means subsequent manifestations of arthritis are service connected in cases where arthritis is shown in service.  38 C.F.R. § 3.303(b).  No showing of continuity is required in such cases.  Id.  To demonstrate chronic disease such as arthritis in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Additionally, for veterans who have served 90 days or more of active service during a war period - or served after December 31, 1946 - certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

As noted above, the service treatment records do not indicate any treatment for arthritis and the record is silent for any treatment within one year of service.  Thus, service connection is not warranted for arthritis as a chronic disease because it did not manifest in service or within one year of service.  

In sum, the service treatment records are silent with regard to arthritis, arthritis was not diagnosed until many years after service, and the medical evidence found that the Veteran's hand and wrist arthritis was less likely than not etiologically related to his military service.  Furthermore, there is no evidence of arthritis within one year of service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and the claim is denied.  38 U.S.C.A. § 5107(b). 


Duties to Notify and Assist

VA met its statutory and regulatory duty to notify in a September 2010 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  To this end, VA obtained VAMC treatment records reported by the Veteran.  VA also provided April 2016 and August 2016 VA examinations that incorporated in-person examinations and considered the available evidence, including treatment records and the Veteran's history.  

In addition, the Board finds that VA has complied with the Board's previous remand instructions.  VA obtained and considered VAMC records identified by the Veteran.  VA also provided examinations that assessed the Veteran's hand condition, including the September 2016 VA medical opinion, which addressed etiology of the diagnosed condition.  Therefore, the Board finds that VA has complied with the previous remand directions.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


ORDER

Entitlement to service connection for a right-hand scar is granted.

Service connection for a bilateral hand condition, to include frostbite and arthritis, is denied


REMAND

For the Veteran's sleep apnea claim, remand is necessary to give him an opportunity to provide relevant private records.  A May 2007 VAMC record indicates that the Veteran was diagnosed with sleep apnea at Forrest General Hospital.  Records from this provider have not been associated with the file, and the Veteran should be given an opportunity to submit (or authorize the AOJ to obtain) these private records on remand.  See 38 U.S.C.A. § 5103A(b) (West 2015).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran an give him an opportunity to identify or submit any additional pertinent evidence in support of his claim, to include treatment records from Forrest General Hospital.

Based on the Veteran's response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All efforts to procure the records must be documented in the claims file. 

2.  After completing the above, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


